Citation Nr: 1126286	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1952 to November 1953.  He died in 2008 at the age of 77.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in March 2011, at which time the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA).  The Board received the requested opinion in April 2011 and forwarded a copy to the Appellant and her representative for review and comment.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008.  The death certificate, as revised, lists the cause of death as non-small cell lung cancer, with rheumatoid arthritis as a significant contributory condition.

2.  At the time of the Veteran's death, service connection was in effect for, among other things, residuals of cold injuries of both feet with rheumatoid-like involvement, rated at 30 percent for each foot, and residuals of cold injuries to both hands, rated at 20 percent for each hand.  A combined 90 percent rating was in effect at the time of the Veteran's death.

3.  The medical evidence of record supports a finding that a relationship exists between the Veteran's service connected disabilities and his death. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for Cause of Death

The Appellant alleges that the Veteran's service connected rheumatoid arthritis led him to develop non-small cell lung cancer, which ultimately caused his death.  

The Veteran died in February 2008 at the age of 77.  The death certificate listed the cause of death as non-small cell lung cancer.  In September 2009, after reviewing the Veteran's past medical records, Dr. R.C., the Veteran's oncologist, amended the Veteran's death certificate to include rheumatoid arthritis as a significant condition contributing to his death.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).   In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service connected disability and the veteran's death.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the instant case, it is undisputed that the Veteran died in February 2008 and that service connection was in effect at the time for residuals of cold injuries of both feet with rheumatoid-like involvement, rated at 30 percent for each foot, and residuals of cold injuries to both hands, rated at 20 percent for each hand.

The issue in this case, then, is the nexus between the Veteran's service connected disabilities and the cause of his death.  The Veteran's claims file contains several opinions regarding the relationship between the Veteran's rheumatoid arthritis and his death.  The Board acknowledges that one of these opinions is against such a relationship.  In a March 2009 VA examination report, the examiner stated that it was not likely that the Veteran's residuals of cold injuries contributed to his death.  The examiner noted that Tarceva, the medication used to treat the Veteran's cancer, was used as palliative, rather than curative, chemotherapy.  He additionally noted that in stage IV of the disease, the Veteran had only a 5 percent chance that any chemotherapy would have worked.  The examiner concluded that Tarceva would not have changed the outcome of the Veteran's death, nor would it have contributed to it, and that the cause of the Veteran's death was his lung cancer.  The VA examiner's opinion was silent regarding the relationship of the Veteran's development of lung cancer to his rheumatoid arthritis.

The record contains a number of opinions suggesting a relationship between the Veteran's service connected disabilities and his cause of death.  In an August 2008 statement, Dr. R.P., a physician treating the Veteran, noted that arthritis can lead to a "low immune system," which can cause intolerance to medications, including medications used for lung cancer such as Tarceva.  He further stated that the cause of the Veteran's death could have been due to the combination of the Veteran's cancer of the lung and low immunity due to arthritis.

In an August 2008 statement, Dr. R.C., the Veteran's treating oncologist, noted that the Veteran's arthritis, while not a causative factor in the Veteran's death, was a major factor in the Veteran's inability to tolerate aggressive treatment for his underlying disease.  Dr. R.C. noted that the Veteran poorly tolerated Tarceva treatment, and this poor tolerance was likely connected to his in-service exposure to cold.  On September 14, 2009, after reviewing the Veteran's past medical records, Dr. R.C. amended the Veteran's death certificate to include rheumatoid arthritis as a significant condition contributing to the Veteran's death.

In a June 2010 statement, Dr. N.S., the Veteran's treating rheumatologist, stated that as a result of the Veteran's severe rheumatoid arthritis, the Veteran was required to use potent systemic immune suppressive and anti-inflammatory disease modifying anti-rheumatic drugs.  Dr. N.S. further observed that the Veteran's rheumatoid arthritis had an impact on non-musculoskeletal functions, including the Veteran's pulmonary system.  Dr. N.S. concluded that the Veteran's history of rheumatoid arthritis, along with multiple rheumatologic impacts on his health, was an "important factor in [the Veteran's] reduced life expectancy."

In a June 2010 e-mail, Dr. D.F., a professor of rheumatology contacted by the Veteran's family, indicated that "there is data that lung cancers occur more frequently in [patients with rheumatoid arthritis.]"  Dr. D.F. then cited to two articles in support of this proposition.

Upon review of this conflicting medical nexus evidence of record, the Board solicited an expert medical opinion from a physician with the VHA, and it received the requested opinion in April 2011.  After an extensive discussion of the treatment history of both the Veteran's rheumatoid arthritis and his non-small cell lung carcinoma, the VA physician concluded that "it cannot be ruled out that the development of lung cancer was causally related to his [rheumatoid arthritis]" and that he believed that "it is at least as likely as not that the Veteran's [rheumatoid arthritis] was causally related to his death from lung cancer."

Upon review of the evidence, the Board finds that the private and VA opinions finding a nexus between the Veteran's service connected disabilities and his death are of greater probative value than the March 2009 VA opinion that found no such connection.  The March 2009 negative VA opinion considered only the relationship between the Veteran's service connected disabilities and his ability to tolerate chemotherapy treatment; it did not discuss the possibility of a relationship between the Veteran's disabilities and the Veteran's development of cancer itself.  The Board accordingly finds that the most persuasive and competent evidence of record favors a finding that the Veteran's service connected disabilities contributed substantially or materially to the Veteran's death from non-small cell lung cancer.  Resolving all doubt in the Veteran's favor, the Board therefore concludes there is a nexus or relationship between his service connected disability and his cause of death, and a grant of service connection for the cause of the Veteran's death is warranted.
ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


